OPINION
By THE COURT.
Submitted on motion of the respondent seeking an order dismissing the petition for the reason that it is a frivolous pleading and without merit. The record reveals that the action is one in habeas corpus. The petition contains only the general statement that the petitioner is illegally confined in the Ohio State Penitentiary, and was filed only seven days after this court heard case No. 5798, which was the same type of action between the same parties. The petition contains no allegation of any changed facts or conditions since the previous hearing and it would therefore appear that the motion is well taken. We recognize that the principle of “res judicata” has no application to habeas corpus actions, but the assumption prevails that all legal issues pertaining to the petitioner’s confinement at the time of the hearing on December 2, 1957, were passed upon at that time. A further hearing based upon the same facts would serve no useful purpose; hence, the motion will be sustained and the petition is dismissed at petitioner’s costs.
PETREE, PJ, BRYANT and MILLER, JJ, concur.